Filed 11/30/22 P. v. Carter CA4/1
Opinion following transfer from Supreme Court


                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D078024

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. SCD137023)

 LAZAIR DETERRO CARTER,

           Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County,
John M. Thompson, Judge. Reversed and remanded with instructions.
         Anthony J. Dain, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Rob Bonta, Attorney General, Matthew Rodriguez, Acting Attorney
General, Julie L. Garland, Assistant Attorney General, Charles C. Ragland,
Donald Ostertag and Laura Baggett, Deputy Attorneys General, for Plaintiff
and Respondent.
                                        I
                               INTRODUCTION
      In 1999, Lazair Carter was found guilty of the first degree murder of
19-year-old Adrian Garmo (Pen. Code, §§ 187, subd. (a), 189, subd. (a)) and

dozens of robbery-related crimes.1 He was sentenced to life in state prison
without the possibility of parole, plus 270 years eight months. On direct
appeal, this court struck a parole revocation fine, but in all other respects
affirmed the judgment of conviction. (People v. Smith (Mar. 5, 2004,
D035500) [nonpub. opn.] (Carter I).)
      In 2019, Carter petitioned for vacatur of his murder conviction and
resentencing based on legislative changes to our state’s murder laws. Those
amendments significantly curtailed the scope of the felony-murder rule,
abolished natural and probable consequences murder, and provided a
pathway for persons previously convicted of felony murder or natural and
probable consequences murder to be resentenced. (Stats. 2018, ch. 1015,
§§ 2–4.) A person convicted of murder under one of these theories of liability
may be resentenced if he or she was not the actual killer, did not aid and abet
the commission of murder with an intent to kill, and was not a major
participant in an underlying felony who acted with reckless indifference to
human life. (§§ 189, subd. (e), 1172.6, subds. (a)(3) & (d)(3).)
      The trial court denied Carter’s petition for resentencing without issuing
an order to show cause. It reasoned he was ineligible for relief, as a matter of
law, because his jury made a true finding on a robbery-murder special-
circumstance allegation. The finding meant the jury determined Carter was
the actual killer, an aider and abettor of the murder who harbored an intent



1     Further undesignated statutory references are to the Penal Code.
                                        2
to kill, or an aider and abettor of a robbery who acted as a major participant
and with reckless indifference to human life. (§ 190.2, subds. (b)–(d).)
      In a prior opinion, our court affirmed the order denying Carter’s
resentencing petition. (People v. Carter (July 12, 2021, D078024) [nonpub.
opn.] (Carter II).) We concluded a true finding on a felony-murder special-
circumstance allegation does not categorically preclude resentencing where,
as here, the finding was made before the Supreme Court decided People v.
Banks (2015) 61 Cal.4th 788 (Banks), which clarified the meaning of the
statutory phrase “major participant,” or before it decided People v. Clark
(2016) 63 Cal.4th 522 (Clark), which gave important guidance on the phrase
“reckless indifference to human life.” However, we affirmed the summary
denial order because we concluded the evidence presented at Carter’s trial
was sufficient to support the jury’s robbery-murder special-circumstance
finding under the standards set forth in Banks and Clark. (Ibid.)
      The Supreme Court granted review and deferred further action
pending the consideration and disposition of related issues in People v.
Strong, S266606. Thereafter, the Supreme Court issued People v. Strong
(2022) 13 Cal.5th 698 (Strong), which held that a true finding on a felony-
murder special circumstance allegation does not preclude a petitioner from
making a prima facie case for relief if the finding was rendered pre-Banks
and Clark. That is true, Strong holds, even if sufficient evidence was
presented at trial to support the felony-murder special-circumstance finding
under the Banks and Clark standards. (Strong, at pp.718–720.)
      The Supreme Court transferred the matter back to our court with
directions to vacate our prior opinion and reconsider the cause in light of
Strong, supra, 13 Cal.5th 698. We have done so. With the benefit of the
Supreme Court’s guidance, we conclude the jury’s pre-Banks and Clark


                                       3
robbery-murder special-circumstance finding does not preclude Carter from
making a prima facie case for relief. Therefore, we reverse the order denying
Carter’s petition for resentencing and remand the matter with instructions
that the trial court issue an order to show cause and conduct such further
proceedings as are required by section 1172.6.
                                       II
                                BACKGROUND
                                       A
      The following factual background is taken from this court’s opinion in
Carter I.
      Between November 7, 1997 and February 18, 1998, Carter and
codefendant Marquel Dion Smith committed dozens of armed robberies of
commercial establishments in the San Diego area. (Carter I.) The robberies
were known as the Tri-Cities robberies. (Ibid.) They differed in their
specifics, but typically entailed two or three African American males wearing
masks and gloves, carrying guns, taking money from a cash register,
demanding access to a safe, and taking money from customers and
employees. (Ibid.) The robbers frequently hit employees in the head with a
gun as well. (Ibid.) During one robbery of a liquor store perpetrated on
January 10, 1998, the store owner grabbed a revolver and fired it several
times, causing the robbers to return fire and flee. (Ibid.)
      On February 18, 1998, Carter and Smith committed an armed robbery
of a liquor store during which the 19-year-old store clerk, Adrian Garmo, was
shot and killed. (Carter I.) Surveillance videotape “showed Carter wrestling
with the clerk, who was trying to pull off Carter’s . . . mask. Smith reached
over the counter and pointed a .38 caliber handgun at the clerk. Garmo was
shot and killed by a single gunshot to the chest.” (Ibid.) According to a


                                        4
prosecution witness, Carter confessed to the witness that “he had been
carrying a .25 caliber gun” during the fatal robbery. (Ibid.)
      On December 20, 1999, a jury found Carter and Smith guilty of the
first degree murder of Adrian Garmo, and, for both defendants, it returned
true findings on personal use of a firearm allegations and robbery-murder
special-circumstance allegations associated with the murder charge. (Carter
I.) The jury found the defendants guilty of the attempted murder of the
liquor store owner on January 10, 1998, and, for both defendants, it returned
true findings on personal use of a firearm allegations associated with the
attempted murder charge. (Carter I.) The defendants were found guilty of

dozens of other crimes arising from the Tri-Cities robberies as well.2 (Ibid.)
The court sentenced Carter to prison for life without the possibility of parole,
plus 270 years eight months. (Ibid.) It sentenced Smith to prison for life
without the possibility of parole, plus 206 years. (Ibid.)
      On direct appeal, this court struck a parole revocation fine, but in all
other respects affirmed the judgments. (Carter I.) The Supreme Court
denied review on May 19, 2004.
                                       B
      “In 2017, the Legislature adopted a concurrent resolution declaring a
need to reform the state’s homicide law ‘to more equitably sentence offenders
in accordance with their involvement in the crime.’ [Citation.] The next
year, the Legislature followed through with Senate Bill [No.] 1437 [(2017–



2     Carter was found guilty of 11 counts of attempted robbery, 57 counts of
robbery, 18 counts of assault with a firearm, and 16 counts of being a felon in
possession of a firearm, among other crimes. (Carter I.) Smith was found
guilty of eight counts of attempted robbery, 39 counts of robbery, 15 counts of
assault with a firearm, and 12 counts of being a felon in possession of a
firearm, among other crimes. (Ibid.)
                                        5
2018 Reg. Sess.) (Senate Bill 1437)], which made significant changes to the
scope of murder liability for those who were neither the actual killers nor
intended to kill anyone, including certain individuals formerly subject to
punishment on a felony-murder theory” or on a natural and probable
consequences theory. (Strong, supra, 13 Cal.5th at p. 707 & id., fn. 1.)
      Senate Bill 1437 limited the scope of the felony-murder rule and
abolished natural and probable consequences murder in order “to effectuate
the Legislature’s declared intent ‘to ensure that murder liability is not
imposed on a person who is not the actual killer, did not act with the intent to
kill, or was not a major participant in the underlying felony who acted with
reckless indifference to human life.’ ” (Strong, supra, 13 Cal.5th at pp. 707–
708; see People v. Gentile (2020) 10 Cal.5th 830, 846.) “Penal Code section
189, as amended, now limits [murder] liability . . . principally to ‘actual
killer[s]’ (Pen. Code, § 189, subd. (e)(1)) and those who, ‘with the intent to
kill,’ aid or abet ‘the actual killer in the commission of murder in the first
degree’ (id., subd. (e)(2)). Defendants who were neither actual killers nor
acted with the intent to kill can be held liable for murder only if they were
‘major participant[s] in the underlying felony and acted with reckless
indifference to human life, as described in subdivision (d) of [Penal Code]
Section 190.2’—that is, the statute defining the felony-murder special
circumstance. (Id., § 189, subd. (e)(3).)” (Strong, at p. 708.)
      “Senate Bill 1437 also created a special procedural mechanism for those
convicted under the former law to seek retroactive relief under the law as
amended. [Citations.] Under newly enacted section 1172.6, the process
begins with the filing of a petition containing a declaration that all
requirements for eligibility are met [citation], including that ‘[t]he petitioner
could not presently be convicted of murder or attempted murder because of


                                        6
changes to [Penal Code] Section 188 or 189 made effective January 1, 2019,’
the effective date of Senate Bill 1437 (§ 1172.6, subd. (a)(3)).” (Strong, supra,
13 Cal.5th at p.708, fn. omitted.)
      “When the trial court receives a petition containing the necessary
declaration and other required information, the court must evaluate the
petition ‘to determine whether the petitioner has made a prima facie case for
relief.’ (§ 1172.6, subd. (c); see People v. Lewis [(2021)] 11 Cal.5th 952,
[interpreting the prima facie requirement as originally codified in former
§ 1170.95].) If the petition and record in the case establish conclusively that
the defendant is ineligible for relief, the trial court may dismiss the petition.
(See § 1172.6, subd. (c); Lewis, at pp. 970–972.) If, instead, the defendant has
made a prima facie showing of entitlement to relief, ‘the court shall issue an
order to show cause.’ (§ 1172.6, subd. (c).)” (Strong, supra, 13 Cal.5th at
p. 708.)
      “If there has been ‘a prior finding by a court or jury that the petitioner
did not act with reckless indifference to human life or was not a major
participant in the felony, the court shall vacate the petitioner’s conviction and
resentence the petitioner.’ ([§ 1172.6], subd. (d)(2).) Additionally, the parties
may stipulate that the petitioner is eligible for resentencing. (Ibid.)
Otherwise, the court must hold an evidentiary hearing at which the
prosecution bears the burden of proving, ‘beyond a reasonable doubt, that the
petitioner is guilty of murder or attempted murder’ under state law as
amended by Senate Bill 1437. (§ 1172.6, subd. (d)(3).) ‘A finding that there is
substantial evidence to support a conviction for murder, attempted murder,
or manslaughter is insufficient to prove, beyond a reasonable doubt, that the
petitioner is ineligible for resentencing.’ (Ibid.) ‘If the prosecution fails to
sustain its burden of proof, the prior conviction, and any allegations and


                                         7
enhancements attached to the conviction, shall be vacated and the petitioner
shall be resentenced on the remaining charges.’ (Ibid.)” (Strong, supra, 13
Cal.5th at pp. 708–709.)
                                       C
      After Senate Bill 1437 went into effect, Carter filed a petition to vacate
his murder conviction and to be resentenced. The trial court appointed legal
counsel to represent Carter during the resentencing proceeding.
      The district attorney filed a response contending the resentencing
petition should be denied because Carter failed to make a prima facie
showing of entitlement to relief. She argued resentencing was unavailable,
as a matter of law, because the jury’s finding on the robbery-murder special-
circumstance allegation meant it necessarily found that Carter was the
actual killer, he aided and abetted the commission of the murder with an
intent to kill, or he aided and abetted the commission of a robbery while
acting as a major participant and with reckless indifference to human life.
      The trial court accepted the district attorney’s argument and
summarily denied Carter’s petition for resentencing without issuing an order
to show cause.
                                       III
                                DISCUSSION
                                       A
      In order to reach a true finding on the robbery-murder special-
circumstance allegation, the jury that convicted Carter necessarily found that
he was the actual killer, an aider and abettor of the murder who harbored an
intent to kill, or a major participant in the underlying robbery who acted with
reckless indifference to human life. (§ 190.2, subds. (b)–(d).) A person
convicted of murder is not entitled to resentencing if he or she was the actual


                                       8
killer, an aider and abettor who intended to kill, or a major participant in an
underlying felony who acted with reckless indifference to human life.
(§§ 189, subd. (e), 1172.6, subds. (a)(3) & (d)(3).)
      However, Carter argues the robbery-murder special-circumstance
finding does not preclude him from making a prima facie case for relief
because the jury rendered its finding before the Supreme Court issued Banks,
supra, 61 Cal.4th 788 and Clark, supra, 63 Cal.4th 522. Prior to Banks and
Clark, “neither the United States Supreme Court nor California courts [had]
offered much guidance about the major participant or reckless indifference
standards” set forth in section 190.2. (Strong, supra, 13 Cal.5th at p. 705.)
      The Supreme Court provided this much-needed guidance in its Banks
and Clark decisions. The Banks court considered and applied both the major
participant and reckless indifference requirements, but it focused its
attention primarily on the major participant requirement, framing the issue
before it as follows: “The issue before us is under what circumstances an
accomplice who lacks the intent to kill may qualify as a major participant”

under section 190.2.3 (Banks, supra, 61 Cal.4th at p. 794.)
      After surveying U.S. Supreme Court case law pertinent to this issue,
the Banks court identified a non-exhaustive list of factors relevant to whether
a defendant is a major participant in a crime. (Banks, supra, 61 Cal.4th at
pp. 799–803.) Such factors include: the role the defendant had in planning


3     Banks and Clark clarified the meanings of the phrases “major
participant” and “reckless indifference to human life,” while interpreting
section 190.2, the special-circumstance statute. That statute makes a
defendant eligible for death or life in prison without the possibility of parole if
he or she is a “major participant” in an enumerated felony resulting in death,
and he or she acts “with reckless indifference to human life.” (§ 190.2, subd.
(d).) When the Legislature enacted Senate Bill 1437, it incorporated these
same elements into section 189. (Strong, supra, 13 Cal.5th at p. 704.)
                                         9
the criminal enterprise that led to one or more deaths; the role the defendant
had in supplying or using lethal weapons; the awareness the defendant had
of particular dangers posed by the nature of the crime, weapons used, or past
experience or conduct of the other participants; and whether the defendant
was present at the scene of the killing, in a position to facilitate or prevent
the actual murder, or played a particular role in the death. (Ibid.)
      A year later, the Supreme Court issued Clark, supra, 63 Cal.4th 522,
which clarified the meaning of the phrase “reckless indifference to human
life.” According to Clark, the reckless indifference standard “encompasses a
willingness to kill (or to assist another in killing) to achieve a distinct aim,
even if the defendant does not specifically desire that death as the outcome of
his actions.” (Id. at p. 617.) Clark identified the following non-exclusive
considerations, many of which overlap with the Banks factors, as relevant to
whether a defendant acts with reckless indifference to human life: the
defendant’s knowledge that weapons would be used and/or his personal use of
weapons; the defendant’s physical presence at the scene and his opportunity
to restrain the killer or aid the victim; the duration of the felony; the
defendant’s knowledge of his accomplice’s propensity to kill; and the
defendant’s efforts to minimize the risk of violence in the commission of the
felony. (Id. at pp. 618–623.)
                                         B
      When Carter initially appealed the summary denial of his petition for
resentencing, a split of authorities existed among the Courts of Appeal
concerning whether true felony-murder special-circumstance findings made
pre-Banks and Clark precluded petitioners from obtaining relief under the
resentencing mechanism established by Senate Bill 1437. One line of
authorities held that such findings “categorically preclude relief unless they


                                        10
have been vacated or set aside on direct appeal or collateral review.
[Citation.] Other courts . . . concluded that pre-Banks and Clark findings do
not pose a categorical bar but may foreclose relief if a court determines that
sufficient evidence supports the findings under the Banks and Clark
standards. [Citation.] And still other courts . . . concluded that such findings
pose no bar because the decisions in Banks and Clark significantly changed
the prevailing understanding of the relevant elements.” (Strong, supra, 13
Cal.5th at pp. 709–710.)
      We followed the second line of precedent when we initially decided
Carter’s appeal. (Carter II.) We “agree[d] with Carter that a pre-Banks and
Clark felony-murder special-circumstance finding, standing alone, does not
necessarily preclude a defendant from obtaining resentencing relief . . . .”
(Ibid.) Therefore, we concluded the trial court “erred in summarily denying
Carter’s resentencing petition based solely on the existence of a true felony-
murder special-circumstance finding.” (Ibid.)
      However, we determined it would be sufficient to “conduct an
individualized review of Carter’s record of conviction to determine whether
his special-circumstance finding satisfies the Banks and Clark standards.”
(Carter II.) After conducting an individualized review of Carter’s record of
conviction, we concluded “the robbery-murder special-circumstance
finding . . . clearly satisfied the Banks and Clark standards.” (Ibid.)
Therefore, we affirmed the order summarily denying Carter’s petition for
resentencing. (Ibid.) As noted, the Supreme Court then granted and held
Carter’s case pending its decision in People v. Strong, S266606.
      Thereafter, the Supreme Court issued Strong, supra, 13 Cal.5th 698.
After concluding that section 1172.6 does not directly speak to the preclusive
effect of a true felony-murder special-circumstance finding rendered prior to


                                       11
Banks and Clark, Strong turned to first principles of issue preclusion, or
equitable estoppel, which governs the conclusive effect of a prior finding in a
later proceeding. (Strong, at pp. 715–718.) It noted that a “well-settled
equitable exception” to the preclusion doctrine “holds that preclusion does not
apply when there has been a significant change in the law since the factual
findings were rendered that warrants reexamination of the issue.” (Id. at
p. 716.)
      According to Strong, “Banks and Clark represent the sort of significant
change that has traditionally been thought to warrant reexamination of an
earlier-litigated issue.” (Strong, supra, 13 Cal.5th at p. 717.) That is so
because “[t]here are many petitioners with pre-Banks and Clark felony-
murder special-circumstance findings who nevertheless could not be
convicted of murder today.” (Ibid.) Stated another way, “[a] pre-Banks and
Clark special circumstance finding does not negate [a resentencing
petitioner’s] showing because the finding alone does not establish that the
petitioner is in a class of defendants who would still be viewed as liable for
murder under the current understanding of the major participant and
reckless indifference requirements.” (Id. at pp. 717–718.) Thus, Strong
rejected the first line of precedent noted above, and concluded a pre-Banks
and Clark felony-murder special circumstance finding does not categorically
preclude relief under section 1172.6. (Strong, at pp. 716–718.)
      Strong also rejected the second line of precedent discussed above, which
had held “that pre-Banks and Clark findings do not pose a categorical bar to
resentencing,” yet still allowed a court to “reject a petition at the prima facie
stage if it independently examine[d] the record and determine[d], applying
the Banks and Clark standards, that sufficient evidence support[ed] the
earlier findings.” (Strong, supra, 13 Cal.5th at pp. 718–719.) As Strong


                                        12
explained, this approach was untenable because the trial environment
changed after Banks and Clark. (Id. at p. 719.) The arguments available to
trial counsel, the evidence trial counsel might have sought to introduce, and
overall trial strategies changed, or at least could have changed, post-Banks
and Clark. (Ibid.) Further, “after Banks and Clark, defense counsel could
have asked that optional additional instruction on the Banks and Clark
factors be given to guide the jury in its deliberations [citation], with the
possibility that different outcomes might have resulted.” (Id. at pp. 719–720.)
According to Strong, “[a]n after-the-fact court review of a pre-Banks and
Clark record does not account for all these differences.” (Id. at p. 720.)
      Therefore, Strong endorsed the third line of precedent noted above. It
concluded that “[f]indings issued by a jury before Banks and Clark do not
preclude a defendant from making out a prima facie case for relief under
Senate Bill 1437. This is true even if the trial evidence would have been
sufficient to support the findings under Banks and Clark.” (Strong, supra, 13
Cal.5th at p. 710; id. at p. 720 [“Neither the jury’s pre-Banks and Clark
findings nor a court’s later sufficiency of the evidence review amounts to the
determination section 1172.6 requires, and neither set of findings supplies a
basis to reject an otherwise adequate prima facie showing and deny issuance
of an order to show cause.”]; id. at p. 721 [“For reasons we have explained,
unless a defendant was tried after Banks was decided, a major participant
finding will not defeat an otherwise valid prima facie case. And unless a
defendant was tried after Clark was decided, a reckless indifference to
human life finding will not defeat an otherwise valid prima facie case.”].)
                                        C
      When we apply the legal principles articulated in Strong to the present
case, the outcome is clear. The jury returned its robbery-murder special-


                                        13
circumstance finding in 1999, before the Supreme Court clarified the major
participant requirement in Banks, and before it elucidated the reckless
indifference requirement in Clark. “Because [Carter’s] case was tried before
both Banks and Clark, the special circumstance finding[ ] do[es] not preclude
him from making out a prima facie case for resentencing under section
1172.6.” (Strong, supra, 13 Cal.5th at p. 721.) Therefore, the order
summarily denying Carter’s petition for resentencing must be reversed, and
the matter must be remanded for issuance of an order to show cause
pursuant to section 1172.6, subdivision (c). (See Strong, at p. 721.)
                                       IV
                                DISPOSITION
      The order summarily denying Lazair Carter’s petition for resentencing
is reversed. The matter is remanded with instructions that the trial court
issue an order to show cause and conduct such further proceedings as are
mandated by section 1172.6.


                                                            McCONNELL, P. J.

WE CONCUR:



AARON, J.



DATO, J.




                                       14